WILKINS, District Judge.
By the constitution of the United States, its judicial power extends to “all cases of admiralty and maritime jurisdiction:” and it is contended, by the counsel for libellant that this language embraces the general maritime law of continental Europe, unrestricted by the rulings of the English courts limiting admiralty jurisdiction to the ebb and flow of the tide; and that, by this general law, which, as part of the law of nations, is recognized in Canada, the fact of making the repairs of itself created a lien upon the vessel enforceable in this court. I cannot so rule. The Mermaid was a foreign vessel in the port of Detroit, and liable in this court for supplies furnished here, yet if no lien attached at her home port, where the contract was made and performed, none can be enforced here. The law of England covers her provinces, unless changed by provincial statutes; and there being no local law giving this lien, and no ebb and flow of the tide bringing the waters of the lakes within the jurisdiction of the admiralty, as interpreted by the English courts, there was no lien existing against the vessel. Libel dismissed.